            Case 2:19-cv-01879-TLN-JDP Document 6 Filed 11/26/19 Page 1 of 11



 1
     CHARLES CARREON (127139)
     3241 East Blacklidge Drive
 2   Tucson, Arizona 85716
     Tel: 628-227-4059
 3
     Attorney for Plaintiff Tara Lyn Carreon
 4

 5
                                UNITED STATES DISTRICT COURT
 6                             EASTERN DISTRICT OF CALIFORNIA
 7

 8   TARA LYN CARREON,                              Case No. _ 2:19−CV−01879−TLN−EFB
                                                    ________________
                                                    FIRST AMENDED COMPLAINT
 9                 Plaintiff,
            vs.                                     1.   DECLARATORY RELIEF
10
                                                    2.   QUIET TITLE
11
     ED F. EDWARDS AND SUSAN L.                     3.   RESCISSION
     EDWARDS,                                       4.   MONEY HAD AND RECEIVED
12
                   Defendant.
13

14

15
            For her complaint against defendants ED F. EDWARDS and SUSAN L.
16
     EDWARDS ("Sellers" or "Defendant"), citizens of Oregon, arising out of the sale of real
17
     property in Shasta County, California, to plaintiff TARA LYN CARREON ("Buyer" or
18
     "Plaintiff"), a citizen of Arizona, Plaintiff alleges as follows:
19
                                           THE PARTIES
20
     1.     At the time of the transactions alleged herein, Plaintiff has been a resident of
21
     Tucson, Pima County, Arizona. She is the buyer in the real estate transaction that is the
22
     subject of this action.
23
     2.     Defendants, the sellers in the real estate transaction, are recorded in U.S. Postal
24
     Service records as residents of Shasta County, Redding, California. On information and
25
     belief, Defendants may also have resided or reside in Josephine County, Oregon.
26
     3.     The real property at issue is located in Shasta County, California. This dispute
27
     focuses on 1.8 acres of land on Delta School Road north of Lakehead, California 96051,
28


                                   FIRST AMENDED COMPLAINT
                                                    1
           Case 2:19-cv-01879-TLN-JDP Document 6 Filed 11/26/19 Page 2 of 11



 1   Shasta County Assessor's Parcel # 019-390-063, legally described in Exhibit A of Exhibit
 2   1 hereto, herein, the "Property."
 3                            SUBJECT MATTER JURISDICTION
 4   4.     The parties are diverse, the amount in controversy is in excess of $ 75,000, and
 5   thus, this Court has jurisdiction over the action pursuant to 28 U.S.C. §1332.
 6                                             VENUE
 7   5.     Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because the Property
 8   is within the Eastern District of California.
 9                                              FACTS
10   6.     On or about May 27, 2015, Buyer agreed to purchase the Property on the terms set
11   forth in the Mutual Purchase Sale Agreement (the "Putative Contract" attached as Exhibit
12   1). The mutual consent necessary to the formation of an enforceable contract between
13   Buyer and Sellers was vitiated by material misrepresentations Sellers made to Buyer and
14   her agent to induce Buyer to purchase the Property despite known defects and
15   encumbrances making it unsuitable for Plaintiff’s declared intention to establish a legal
16   residence on the Property immediately after purchase.
17   7.     Based on oral negotiation of the terms of the Putative Contract, Defendant Ed
18   Edwards knew that it was essential to Plaintiff’s purpose that there be no serious code-
19   enforcement obstacles to development, such as prior nuisance uses and/or orders
20   forbidding the use of well-water on the land, because Plaintiff had a solid move-out date
21   for the home she was vacating in Tucson, and needed to set up new housing on the
22   Property, which would be facilitated by the presence of the three essentials – road, water
23   and power. The Property appeared to have all three. In order to identify hidden defects,
24   disabilities, or encumbrances, Seller-Defendants affirmed the availability of a
25   functioning, legally-usable water well, and purported to disclose all prior nuisance
26   activity, in the Putative Contract signed by Seller-Defendants.
27   8.     The Putative Contract represented that a 7.5 gallon per minute well had been
28   drilled on the property, cased, outfitted with a pump, and permitted for residential use.

                                   FIRST AMENDED COMPLAINT
                                                     2
            Case 2:19-cv-01879-TLN-JDP Document 6 Filed 11/26/19 Page 3 of 11



 1   The Putative Contract did not disclose any order from Shasta County precluding use of
 2   the well to supply water for the Property.
 3   9.     In the Putative Contract, Defendants represented that the land had never been used
 4   for nuisance activities. "The Property does not have any of the following known
 5   problems ... neighborhood noise problems or other nuisances...." Exhibit 1, ¶ 5.b.
 6   10.    The above representations were false. In truth in fact the prior occupant had been
 7   farming marijuana illegally, a statutory nuisance in Shasta County.1
 8   11.    Plaintiff would not have bought the Property if she’d known the Property had been
 9   the site of an illegal, nuisance marijuana grow. She would have been deterred entirely
10   from buying the Property by fear of the legal barriers to full use of the Property.
11   12.    If Plaintiff had known the true facts about the nuisance marijuana grow and the
12   Water Shutoff Order, she would have declined to buy the Property, because of its
13   unsuitability as a place to build a home for lack of water and the order forbidding all
14   residency, and because living where past criminal activity occurred raises security risks,
15   reduces property values, and inhibits transferability. Known risks arising from past
16   criminal activity are that criminals return to their former hangouts, police monitor
17   criminal operations and locations, and new occupants can become the focus of
18   investigative or enforcement efforts. Thus, in addition to the economic disincentives,
19   Plaintiff would have declined to buy the Property for security reasons. The concealment
20   of the nuisance marijuana grow and its numerous code enforcement ill-consequences
21   made the Property virtually unsaleable, and at minimum resulted in a substantial financial
22   overvaluation of the Property.
23   13.    Unaware of Defendants' misrepresentations, concealments and deceptive partial
24   disclosures, Buyer agreed to an inflated price of $79,000 for the Property, signed Exhibit
25   1 and paid Sellers a $16,000 down payment. In addition to Exhibit 1, Plaintiff signed a
26

27   1
      Marijuana growing has been and is a statutory nuisance pursuant to Section 17.88.320 of the
     Shasta County Code, providing that "Cultivation of marijuana plants ... not in conformance with
28   the provisions of this Section [is] a public nuisance that may be abated in accordance with [any
     and all] means available by law." (S.C.C. Sec. 17.88.320, subsection D.)
                                      FIRST AMENDED COMPLAINT
                                                     3
           Case 2:19-cv-01879-TLN-JDP Document 6 Filed 11/26/19 Page 4 of 11



 1   Deed of Trust with Assignment of Rents, securing an All Inclusive Promissory Note
 2   (Exhibit L to Exhibit 1) for $63,000, at interest, with payments of $315/month
 3   commencing May 19, 2015 and continuing each 19th of the month thereafter. Plaintiff
 4   granted the Deed of Trust based upon the same deception that had induced her to sign
 5   Exhibit 1, make the down payment, and make four monthly payments of $315/month in
 6   May, June, July, and August of 2015.
 7   14.    Sellers paid $17,260 out of pocket before discovering Defendants's deceptions.
 8   15.    Plaintiff discovered the truth about the Property on or about September 21, 2015
 9   when Plaintiff's agent, present on the Property, encountered a code enforcement officer
10   who arrived in haste and somewhat of an agitated state, put out that Sellers were
11   occupying the Property while in the middle of a very serious code enforcement due to
12   discovery of an illicit nuisance marijuana grow on the Property. The grow had been
13   reported to Shasta County by a peace officer from another California county who owns
14   an adjacent property, and had been bitten by a dog kept by the growers. As part of the
15   enforcement process, the County had basically shut down the Property for all use.
16   Defendant Ed Edwards had been served with a notice of violation, and Code Enforcement
17   personnel had notified Defendant in writing that the water pump could not be used, the
18   well must be welded shut (the “Water Shutoff Order”), and no one was allowed to reside
19   on the property. Code enforcement also had ordered an outbuilding demolished for lack
20   of a required permit that Sellers had represented required no permit, and ordered
21   remediation of disturbed soil. Buyer was entirely ignorant of these material facts until
22   on or about September 21, 2015.
23   16.    Sellers represented that the Property had a well "that was drilled as required by
24   law and has been ... permitted for residential and commercial use ... tested and
25   determined to produce 7.5 GPM."
26   17.    Sellers knew this representation would mislead Plaintiff into thinking she would
27   have water to build a home, a belief they wished to cultivate; accordingly, they concealed
28   the fact that the presence of water in the well and the residential permit were nullified

                                  FIRST AMENDED COMPLAINT
                                                   4
           Case 2:19-cv-01879-TLN-JDP Document 6 Filed 11/26/19 Page 5 of 11



 1   when Shasta County ordered them to "remove well pump and weld a cap on top," making
 2   it permanently unusable. The order was set forth in a Notice of Inspection issued on June
 3   3, 2015 by Shasta County Code Inspector "MP," Badge # 916. Sellers had a duty to
 4   disclose the County's Water Shutoff Order, because it nullified the legal significance of
 5   the documents attesting to the water flow and the residential permit.
 6   18.    Sellers represented that there were two structures on the property that could be
 7   lawfully used, as they were ostensibly properly placed, and below the size for which a
 8   building permit is required. (Exhibit 1, ¶ 10.a.)
 9   19.    In truth and in fact, one structure was larger than the exempt structure size, and
10   thus required a building permit; further, the two structures were closer together than is
11   permissible , even for exempt structures. On June 3, 2015, Shasta County Code
12   Inspector, "MP," Badge # 916, ordered Sellers to demolish or get a permit to alter one
13   building, and increase the distance between the two structures. Without Buyer's
14   knowledge, after the Property changed title, Seller tried to move the smaller structure,
15   and completely destroyed its foundation and uprights.
16   20.    Buyer's agent discovered the misrepresentations on or about September 21, 2015,
17   when he went to the Property, and was working to test the flow of the well. While
18   Buyer's agent was present on the property, a Shasta County Code Enforcement Officer
19   appeared, and angrily chastised Buyer's agent for not having remediated the property as
20   required by the June 3, 2015 Notice of Inspection. Specifically, the Code Enforcement
21   Officer stated that the well had to be sealed with a welded cap, that the well water
22   absolutely could not be used on the property, that the buildings needed to be demolished,
23   and that no use of the property for any period of habitation whatsoever was permitted.
24   21.    Buyer was shocked to learn the true facts that Sellers had concealed from her to
25   induce her to buy the Property. Buyer notified Sellers that she was rescinding the
26   Putative Contract for misrepresentation and mistake, and would make no further
27   payments.
28


                                  FIRST AMENDED COMPLAINT
                                                   5
            Case 2:19-cv-01879-TLN-JDP Document 6 Filed 11/26/19 Page 6 of 11



 1   22.    Buyer's agent met with Ed Edwards on or about January 6, 2016, in an effort to
 2   resolve the matter, and tendered a draft agreement for rescission by consent for Sellers'
 3   signature in January 2016. Sellers declined to grant their consent to a rescission.
 4   23.    Upon discovering the deception, Plaintiff ended monthly payments on the All-
 5   Inclusive Note. In January 2016, Plaintiff's agent and Defendant Ed Edwards met and
 6   discussed entering into a rescission. On or about March 16, 2016, Plaintiff tendered a
 7   draft Mutual Rescission of Land Sale Agreement for Defendants' signature that included
 8   a schedule of performance to unwind the transaction. Defendants did not consent to
 9   rescission. Buyer has made no further payments since her agent's discovery of the fraud
10   and concealements on September 21, 2015, thus giving Defendants notice of breach and
11   rescission, and Sellers have taken no legal action within four years to enforce the Putative
12   Contract and its sub-agreements, the All-Inclusive Note and the Deed of Trust;
13   wherefore, Defendant’s claims otherwise assertable herein are time-barred or subject to
14   dismissal on grounds of laches.
15                                 FIRST CLAIM FOR RELIEF
16                            Declaratory Relief Against Defendants
17                                   28 U.S.C. §§ 2201 and 2002
18   24.    Plaintiff repeats and realleges each and every fact set forth herein as if set forth in
19   full hereat.
20   25.    An actual controversy now exists between Plaintiff and Defendants, because:
21   26.    Plaintiff contends that the Putative Contract, the Deed of Trust and the $63,000
22   Note are unenforceable, void for fraud in the inducement or negligent non-disclosure of
23   material facts and subject to rescission, that enforcement of the $63,000 Note is time-
24   barred, and that enforcement of the Deed of Trust is barred by estoppel, laches and
25   unclean hands.
26   27.    Plaintiff further contends that Defendants have slept on their rights. Cal. Civil
27   Code § 3527.
28   28.    Defendants dispute Plaintiff's contentions.

                                   FIRST AMENDED COMPLAINT
                                                    6
            Case 2:19-cv-01879-TLN-JDP Document 6 Filed 11/26/19 Page 7 of 11



 1   29.    A justiciable controversy has arisen between the parties.
 2   30.    An actual dispute has arisen between Plaintiff on the one hand and Defendants on
 3   the other.
 4   31.    The controversy is of sufficient immediacy and reality to warrant declaratory
 5   relief under 28 U.S.C. § 2201
 6   32.    Plaintiff prays a decree (1) finding that Defendants fraudulently or by culpable,
 7   negligent non-disclosure of material facts, induced Plaintiff to sign the Putative Contract,
 8   the Deed of Trust and the $63,000 All-Inclusive Note, (2) holding the same
 9   unenforceable, cancelling the All-Inclusive Note, and rescinding all contractual
10   documents and agreements as defectively-formed instruments, and (3) enjoining
11   Defendants from taking any action to enforce claims based thereon.
12   33.    Additionally, Plaintiff prays for a preliminary decree appointing the Plaintiff or
13   her counsel a judicially-appointed trustee to sell the Property, hold the funds in escrow,
14   and distribute the same pursuant to Court Orders.
15   34.    Plaintiff further prays a money judgment against Defendants pursuant to the
16   attorneys fees and costs provisions of the Deed of Trust (Page 12 of Exhibit H to Exh. 1,
17   the Putative Contract).
18                                SECOND CLAIM FOR RELIEF
19     To Quiet Title to Real Property (Cal. Code of Civil Procedure § 760.010, et seq.)
20                                        Against Defendants
21   35.    Plaintiff realleges and incorporates each and every allegation contained herein as
22   if fully set forth hereat.
23   36.    The Property is located in Shasta County, California, within this Judicial District.
24   37.    The Deed of Trust with Assignment of Rents and the All Inclusive Promissory
25   Note cast a cloud on Plaintiff’s title to the Property, causing Plaintiff to lose control
26   thereof, and diminishing its value by encumbering its title without lawful cause.
27   38.    Wherefore, having no remedy at law, Plaintiff is entitled to a decree clearing title
28   of the Property of all clouds and establishing clear title in Plaintiff.

                                    FIRST AMENDED COMPLAINT
                                                     7
            Case 2:19-cv-01879-TLN-JDP Document 6 Filed 11/26/19 Page 8 of 11



 1   39.    Plaintiff further prays a money judgment against Defendants pursuant to the
 2   attorneys fees and costs provisions of the Deed of Trust.
 3                                THIRD CLAIM FOR RELIEF
 4                                Rescission, Against Defendants
 5   40.    Plaintiff realleges and incorporates each and every allegation contained herein as
 6   if fully set forth hereat.
 7   41.    The facts recited in ¶¶ 6 - 23, alleging Defendants' deceit by affirmative
 8   misstatements, non-disclosures, and partial, selective disclosure are re-alleged here as if
 9   fully set forth.
10   42.    Defendants' intent, in making the affirmative misstatements, non-disclosures, and
11   partial, selective disclosures, was to induce Plaintiff to sign the Putative Contract, the
12   Deed of Trust, and the All-Inclusive Note.
13   43.    As alleged in ¶ 23, the Defendants received unambiguous notice of rescission from
14   Plaintiff, sat down to negotiate a rescission, and rejected the proposed voluntary mutual
15   rescission agreement and return of consideration tendered by Plaintiff.
16   44.    Defendants have made no move to enforce the Putative Contract or its subsidiary
17   agreements since receiving unambiguous notice of rescission and tendered return of
18   consideration.
19   45.    Wherefore, Plaintiff prays that the Putative Contract and all its subsidiary
20   agreements, including the Deed of Trust and the All-Inclusive Note, be rescinded.
21   46.    Plaintiff further prays a money judgment against Defendants pursuant to the
22   attorneys fees and costs provisions of the Deed of Trust.
23                                FOURTH CLAIM FOR RELIEF
24                                   Money Had and Received
25   47.    Plaintiff realleges and incorporates each and every allegation contained herein as
26   if fully set forth hereat.
27   48.    The amount of money had and received by Defendants for the benefit of Plaintiff
28   totals not less than $17,260, due to the failure of consideration due from Sellers.

                                   FIRST AMENDED COMPLAINT
                                                    8
             Case 2:19-cv-01879-TLN-JDP Document 6 Filed 11/26/19 Page 9 of 11



 1   49.      As alleged in ¶ 24, Plaintiff made demand upon Defendants for return of the sum
 2   of $17,260, which they have refused.
 3   50.      Wherefore the amount of not less than $17,620 was had and received by
 4   Defendants for the benefit of Plaintiff.
 5   51.      To avoid unjust enrichment of the Defendants, Plaintiff prays return of the sum of
 6   $17,620, with prejudgment interest from May 27, 2015, the date of the Putative Contract.
 7   52.      Plaintiff further prays a money judgment against Defendants pursuant to the
 8   attorneys fees and costs provisions of the Deed of Trust.
 9                                    PRAYER FOR RELIEF
10         WHEREFORE, plaintiff prays for judgment against defendants as follows:
11   53.      ON THE FIRST CLAIM FOR RELIEF: For a decree (1) finding that Defendants
12   fraudulently or by culpable, negligent non-disclosure, induced Plaintiff to sign the
13   Putative Contract, the Deed of Trust and the $63,000 All-Inclusive Note, (2) rescinding
14   the defectively-formed instruments and cancelling the All-Inclusive Note, (3) enjoining
15   Defendants from taking any action to enforce claims based thereon; and, (4) for a money
16   judgment against Defendants for payment of Plaintiff's costs and attorneys fees under
17   Civil Code § 1717. For a preliminary decree appointing Plaintiff trustee to sell the
18   Property, hold funds received from sale in escrow, and disburse the funds in compliance
19   with the judgment entered herein.
20   1)       ON THE SECOND CLAIM FOR RELIEF: For a decree clearing Plaintiff's title
21   to the Property from all clouds and establishing clear title in Plaintiff; and, for a money
22   judgment against Defendants for payment of Plaintiff's costs and attorneys fees under
23   Civil Code § 1717.
24   2)       ON THE THIRD CLAIM FOR RELIEF: For a decree that the Putative Contract
25   and all its subsidiary agreements, including the Deed of Trust and the All-Inclusive Note,
26   are rescinded; and, for a money judgment against Defendants for payment of Plaintiff's
27   costs and attorneys fees under Civil Code § 1717.
28   3)       ON THE FOURTH CLAIM FOR RELIEF:

                                   FIRST AMENDED COMPLAINT
                                                   9
          Case 2:19-cv-01879-TLN-JDP Document 6 Filed 11/26/19 Page 10 of 11



 1           a) For money judgment against the Defendants $17,260;
 2           b) For prejudgment interest pursuant to Cal. Civil. Code § 3288;
 3           c) For costs and attorneys fees pursuant to Cal. Civil Code § 1717;
 4   4)   ON ALL CLAIMS FOR RELIEF:
 5           a) For costs and attorneys fees pursuant to Cal. Civil Code § 1717;
 6           b) For such other and further relief as the Court deems to be just and
 7              equitable.
 8   Dated: November 26, 2019               CHARLES CARREON,
                                            ATTORNEY AT LAW
 9
                                            By: s/Charles Carreon
10                                          CHARLES CARREON (127139)
                                            Attorney for Plaintiff Tara Carreon
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                FIRST AMENDED COMPLAINT
                                               10
           Case 2:19-cv-01879-TLN-JDP Document 6 Filed 11/26/19 Page 11 of 11



 1                                DEMAND FOR JURY TRIAL
 2   Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury on all
 3   claims properly presentable to a jury for determination.
 4
     Dated: November 26, 2019                  CHARLES CARREON,
 5                                             ATTORNEY AT LAW
 6                                             By:/s/Charles Carreon_____________
                                               CHARLES CARREON (CSB #127139)
 7                                             Attorney for Plaintiff
                                               Tara Lyn Carreon
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                  FIRST AMENDED COMPLAINT
                                                  11
